Title: To George Washington from William Irvine, 1 July 1782
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Fort Pitt July 1st 1782
                  
                  Your Excellencys letter of the 22d May did not come to hand till yesterday.  The 17th of June I sent One Active intelligent white man with an Indian to explore the Country towards Niagara, I shall take the earliest opportunity after their return of communicating their observations to Your Excellency if they appear usefull—The inclosed Copy of a letter to General Lincoln, will inform your Excellency of the wishes of the Inhabitans of this Country, and also of my mode of treating their Applications.  I hope that, as well as this way of communication, will meet your Excellencys approbation.  I would not presume to go on any Account without your Excellencys express Orders, or at least permission, did I not conceive that before the day appointed for Rendezvousing I will receive information if any movements are intended this way; this Campaign, as by that time it will be full late enough to undertake any thing more than on small Partizan way—By the best accounts I can obtain we may lay out our accounts to have to fight the Shawanese, Delaware, Wyindots, Mingos, & Muncys, in all about five hundred they are all settled in a line from lower Sandusky near Lake Erie to the heads of Miami, not more than seventy miles from the two extremes, upper Sandusky lies near the center,  If all these could be beat at once, it would certainly nearly if not entirely put an end to the Indian War in this quarter, should this be the case it would be much best that some Continental Troops should be concerned for a Variety of reasons which I must not trouble your Excellency with an explination of at present; which are inducements for me to think of going with so few Regulars—in a few weeks I hope to have this Fort in a tolerable state of defence against small Arms, so that there will be less risque in being about a few weeks with some of the best of the Troops than heretofore.  I have the honor to be With perfect Respect, Sir Your Excellencys Most Obedient Humble Servant
                  
                     Wm Irvine
                  
                Enclosure
                                    
                     
                        Dear Sir,
                        Fort Pitt July 1st 1782
                     
                     My Lettre of the 16th June informed you of the defeat of a Body of Volunteer Militia, who went against Sandusky.  That disaster has not abated the Ardor or desire for revenge (as they term it) of these people.  A number of the most respectfull are urging me Strenuously to take command of them, and add as many continental Officers and Soldiers, as can be Spared: particularly Officers as they attribute the defeat, to the want of experience in their officers.  They can not, nor will not rest under any plan on the defensive, however well executed: and think, their only safety depends on the total destruction of all the Indian Setlements within Two hundred Miles.  This, tis true—they are taught by dear bought experience—They propose to raise by subscription, Six or Seven Hundred Men—provisions for them for Fourty days—and horses to carry it, clear of expense to the public: unless Government at their own time shall think proper to reimburse them.  The first of August they talk of assembling, if I think proper to encourage them.  I am by no means fond of such commands; nor am I sanguine in my expectations: but rather doubtfull of the consequences—and yet absolutely to refuse, having any thing to do with them, when their proposals are so generous and seemingly Spirited I conceive would not do well either: especially as people too generally, particularly in this Quarter are Subject to be clamorous, and charge Continental Officers with want of Zeal, activity and inclination of doing the needfull for their protection—I have declined giving them an immediate direct answer, and have informed them, that my going depends on circumstances: and in the mean time I have called for returns of the men, who may be depended on to go—the subscription of provisions—and Horses.  The distance to Head quarters is so great, that it is uncertain, whether an express could return in time, with the Commander in Chiefs instructions.  As you must Know, whether any movements will take place in this Quarter, or are of opinion, it would on any account be improper for me to leave the post: I request You would please to write me by Express.  But if no answer arrives before or about the first of August, I shall take for granted You have no Objections; and that I may act discretionally—Should it be judged expedient for me to go, the greatest number of Troops fit to march, will not exceed One Hundred.  The Militia are pressing that I shall take all the Continentals along and leave the defence of the Post to them; But this, I shall by no means do.  If circumstances should seem to require it, I shall throw in a few Militia with those regulars left—but Under continental officers.  I have the honor to be With great Respect Sir Your obedient humble Servant
                     
                        Wm Irvine
                     
                     
                        P.S.  The sooner I can be favoured with your Ideas on the Subject the Better, particularly if You have Objections to the plan, as in that case I would not give the people the trouble to assemble.
                        
                     
                                          
                            Copy
                  
               